Andrews, C. J.
The plaintiff being the indorsee and holder of the warehouse receipts was the owner of the goods described therein. Such a receipt is regarded as representing the goods described in it; and an assignment of the receipt by an indorsement of it is, in the eye of the law, considered as equivalent to a delivery of the property itself. These receipts transferred to the plaintiff the legal title to the property and its constructive possession; and the defendant, as the warehouseman, from the time the plaintiff received the receipts, became its bailee and held the property for it. The delivery to it of the evidence of title was equivalent, in the then situation of the property, to the delivery of the property itself. Gibson v. Stevens, 8 How. 384, 399; First Nat. Bank v. Dean, 137 N. Y. 110 ; Cushing v. Breed, 14 Allen, 376, 380; Jones on Pledges, § 280; 28 Amer. & Eng. Ency. of Law, 673; Burton v. Curyea, 40 Ill. 320; Harris v. Bradley, 2 Dill. 248; Young v. Lambert, L. R. 3 P. C. 142; Barber v. Meyerstein, L. R. 4 H. L. 317; 1 *86Smith’s Leading Cases, Part 2, p. 1197. Our statutes, § 3971, establish this general law as the law of this State.
. It is unnecessary to discuss whether or not our statute gives to this kind of receipt the character of full negotiability. We leave that until the case may arise. The plaintiff was, in any aspect, sufficiently the owner of the goods replevied to be entitled to the immediate possession of the same, unless there was enough in the claim made by the defendant to deprive it of such right. The defendant claimed that there was an agreement between him and the Growers Company, to which Libroviez assented, that the whiskey should remain in the warehouse until the money he had advanced to pay the United States revenue tax thereon, should be repaid to him; and that there was an agreement by Libroviez with the Growers Company, that the whiskey should remain in the warehouse until the purchase price was paid, and that he, the defendant, had been instructed by the Growers Company to hold the whiskey until these amounts should be discharged. It is found as a fact that the plaintiff had no knowledge of these agreements. We think, therefore, that the plaintiff cannot be affected by them. It would violate the character of these receipts to hold otherwise.
The defendant also claimed that the plaintiff had constructive notice of these liens, by the language of the receipts themselves; that as the receipts provided that the whiskey was to be delivered to Libroviez or his order “ after the payment of the United States internal revenue tax and all other amounts due” the plaintiff was informed that some amounts were due which he was to pay, besides the revenue tax. We do not so understand this language. We think the “ other amounts due ” could only be held to mean proper warehouse charges; as, for instance, the storage charges. And here again the character of these receipts and the purpose for which they were intended forbids any such claim as is made by the defendant. Besides, it seems to us that the defendant and the Growers Company are estopped to make any such claim: the Growers Company by their unconditional bill of sale, and the defendant by the receipt which he had himself *87stamped with, the words “ tax paid ” and then issued. M'Neil v. Hill, 1 Wool. (U. S.) 96; Van Santen v. Standard Oil Co., 81 N. Y. 171; Fourth Nat. Bank v. St. Louis Cotton Compress Co., 11 Mo. App. 333.
The question asked of the witness Kennedy was properly excluded. It was not cross-examination. The same may he said of the questions asked of the witness Richard, as set forth in paragraph thirteen of the finding. The witness had not in chief testified as to any such matter.
The matter in respect to which the witness Curiel was interrogated, as described hr paragraphs fourteen and fifteen of-the finding, seems to us to have been one with which the plaintiff was not connected. It was between other parties. The letter, Exhibit D, was properly admitted. It was a part of the plaintiff’s case. It was a part of the evidence to show the authority of M. Zunder & Sons, as agents of the plaintiff, to demand the whiskey of the defendant.
There is no error.
In this opinion the other judges concurred.